COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



BOBBY RAY WILEY,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00196-CR

Appeal from the

Criminal District Court No.2

of Tarrant County, Texas 

(TC# 1041442D) 


O P I N I O N

	Bobby Ray Wiley appeals a judgment convicting him of delivery of a controlled
substance of less than one gram.  Appellant was convicted by a Tarrant County jury on June 13,
2007.  Pursuant to his election, Appellant was sentenced by the trial court immediately following
the jury's verdict.  Appellant plead "true" to the enhancements presented by the State, and was
sentenced to 15 years' imprisonment.
	Appellant's court appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional
evaluation of the record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516
S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel's brief has been
delivered to Appellant, and Appellant has not exercised his right to file a pro se brief.
	We have carefully reviewed the record and counsel's brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.



June 19, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)